DETAILED ACTION
	Claims 1, 3-8, 10-15 and 17-23 are present for examination.	
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-3-8, 10-16 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 02/12/2021 are persuasive. 
No prior art or combination of prior art teaches or suggest obtain a restoration request for restoration of an application hosted by an entity of the entities; make a determination to accelerate the restoration based, at least in part, on the application; in response to the determination: identify a virtual disk level backup of the entity that is associated with the application using the global application data map; obtain the virtual disk level backup from the backups of the entities; mount the virtual disk level backup in a backup storage, provide a virtual machine that is hosted by a production host and that hosts a copy of the application remote access to the mounted virtual disk level backup; using the remote access, instantiate a new virtual disk that only includes data from the virtual disk level backup and associated with the application in the production host; and restore the application using the new virtual disk as recited in claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARACELIS RUIZ/
Primary Examiner, Art Unit 2139